Weight, C. J.,
dissentmg. — I cannot concur in all that is decided and held in the foregoing opinion. The points of difference, I will briefly state.
First.- — I understand that the exemption contemplated by section 1995 of the Code, refers not only to the articles enumerated in sections 1898 and 9, but also to property which is not liable to seizure, from the fact that it is owned by the plaintiff in replevin, and not by the defendant on the attachment, execution or other process. And so it has been ruled. Miller v. Bryan, 3 Iowa, 58; Smith v. Montgomery, ante, 370.
*455In the second place, while I might hold that the party against whom proceedings were commenced under the “ prohibitory liquor law,” could not maintain replevin to take the liquor from the custody of the officer, I cannot go so far as to say, that a third person, in no manner named or implicated in the proceedings, may not have the action. In this case, I do not think it was necessary for this court to have gone beyond the first inquiry. To dispose of the case, we were not strictly required to determine whether a third person could or could not bring replevin. And, therefore, when the question properly arises, I do not wish to be considered as bound by anything said upon the subject in the opinion of' the majority. I can readily suppose many cases, in which to deprive a third person of the right to replevy goods, would amount virtually to a denial of justice. But, under the suggestions above made, I need not now discuss the question.
Again: I am clearly of the opinion, that it was improper to render judgment for the value of the liquors, upon the decision of the. motion. I understand that to entitle a defendant in replevin, to recover for the value of the property, where return is awarded him, he must have the title, or be the owner of it. If he has a right to possession, the plaintiff cannot recover, though he (the plaintiff) may have the title. If the defendant has only the right to the possession, and the title should be in the plaintiff, or any other person, then defendant is entitled to recover, not the value of the property, but damages for the detention. If his right to the possession still continues at the time of judgment, then he may have an order for the return, and the necessary process may issue. Should the return not be made, he may recover upon the bond, whatever damages he may have sustained, whether before or after the judgment.
And where the defendant, as an officer, holds liquors, from the sale or disposition of which, neither he nor the state, has the right to derive any, or the least, profit, I cannot understand why he is entitled to judgment for the *456value of the liquors. I ask, who is entitled to the amount of this judgment ? Does it go into the pocket of the officer — into the school fund — the state or county treasury, or where ? What consistency is there in saying, that liquors shall not be kept, except under particular circumstances; that they may be seized and destroyed; that when condemned, they cease to be property, and have no further value; and yet permit an officer to recover the value of the very liquors which are of the prohibited character % The statement of the proposition, I think, is its best refutation.
It is objected, that unless the officer can recover the value of the liquors, then those engaged in the prohibited traffic, would invariably bring replevin, when their liquors are seized — refuse to return, when return should be adjudged — and thus have it in their power to defeat the main object of the law. I answer, first, that such proceedings would by no means, prevent their conviction and punishment. The destruction of the liquors might not be accomplished, but the offender could be punished, and the future traffic by him completely prevented. In the second place, whatever force there is in the objection, is better addressed, I think, to the law making power, than to the courts. The remedy must come from that department, and cannot be given by this.
For these reasons, I do most respectfully dissent from the foregoing opinion.